 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PHILLIP CASTANEDA,                                No. 1:17-cv-01538-DAD-BAM
12                       Plaintiff,
13           v.                                         ORDER ENTERING JUDGMENT AGAINST
                                                        DEFENDANT AND DISMISSING ACTION
14    KRAFT HEINZ FOODS COMPANY                         WITH PREJUDICE
      LLC,
15                                                      (Doc. Nos. 22, 23)
                         Defendant.
16

17

18          On October 15, 2018, plaintiff Phillip Castaneda filed a notice of acceptance of a Rule 68

19   offer and request for entry of judgment. (Doc. No. 23.)

20          Under Federal Rule of Civil Procedure 68(a), a defendant may serve an offer to allow

21   judgment on specified terms to the opposing party at least two weeks before trial. Fed. R. Civ. P.

22   68(a). The opposing party must accept the offer through written notice. Id. Thereafter, “either

23   party may then file the offer and notice of acceptance, plus proof of service.” Id.

24          Here, defendant served plaintiff’s counsel with a Rule 68 offer on October 10, 2018 in the

25   amount of $20,000, which accounts for all damages, remedies, costs, attorneys’ fees, and interest

26   currently accrued by plaintiff. (Doc. No. 23 at 4–5.) On October 15, 2018, plaintiff’s counsel

27   provided written acceptance of the Rule 68 offer and requested that the court enter judgment in

28   favor of plaintiff and against defendant in the sum of $20,000.00. (Id. at 1.)
                                                       1
 1        Accordingly,

 2              1. The hearing on defendant’s pending motion for summary judgment (Doc. No. 22)

 3                 is vacated, and that motion is terminated as having been rendered moot by this

 4                 order;

 5              2. This action is dismissed with prejudice; and

 6              3. The Clerk of the Court is directed to enter judgment in favor of plaintiff Phillip

 7                 Castaneda and against defendant Kraft Heinz Foods Company LLC in the amount

 8                 of $20,000 (Doc. No. 23) and close this case.

 9   IT IS SO ORDERED.
10
       Dated:     October 16, 2018
11                                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
